Affirmed by unpublished PER . CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM.
Frankie Jae LordMaster appeals the district court’s order dismissing under 28 U.S.C. § 1915A(b) (2012) his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d *208619 (1971). We have reviewed the record and find no reversible error. Accordingly, we deny LordMaster’s motions for access of counsel to the original record, for consideration of Supreme Court Rule 19, to stay judgment, to join appeals and parties, and to further develop facts, and we affirm for the reasons stated by the district court. LordMaster v. Davis, No. 1:15-cv-00319-LMB-MSN (E.D.Va. May 15, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.